Citation Nr: 0427791	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a left knee 
disability.  Due to the veteran's change in residence, this 
case has been transferred to the RO in Oakland, California, 
which now has jurisdiction.  The veteran was scheduled for an 
August 17, 2004 Board hearing at the RO, but did not show up 
for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming that his present left knee disability 
is the result of an in-service injury.  The veteran reports a 
left knee injury related to an automobile accident in 1969.  
The veteran also indicates that while serving in the Navy 
from 1967 to 1970, he further injured his left knee crawling 
around on the decks, and hitting his knee on various 
shipboard equipment.  

The veteran's service medical records show that the veteran 
injured his left knee in service in March 1969.  Post-service 
medical records show diagnosis of left knee degenerative 
joint disease dated from 1998 to 1999.  A VA hospital summary 
report shows that a left total-knee arthroplasty was 
performed in November 1999.  

Additional information of record indicates that the veteran 
received treatment for his left knee disability from Kaiser 
Permanente in Portland, Oregon in 1998 and from Robert 
Buschman, P.A., in 1998 also in Portland, Oregon.  Complete 
copies of these records are not present in the claims file.

The question that needs to be resolved before a determination 
of service connection can be made is whether the veteran's 
left knee disability had its onset in service.  This is a 
medical question, and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the Board finds that a medical examination is 
necessary.  A review of the file shows that the veteran has 
never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, the VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for left 
knee disability since his separation from 
service.  Based on his response, the AMC 
should attempt to procure copies of all 
records that previously have not been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The veteran has identified the 
following treatment sources:

Robert Buschman, PA
Orthopaedics/Kaiser Permanente
3325 N. Interstate Ave.
Portland, Oregon  97232

Kaiser Permanete NW
Providence St. Vincent Medical Office
9155 SW Barnes Road, Suite 840
Portland, Oregon 97225

The AMC should obtain any necessary 
authorization forms from the veteran.  
Thereafter, the AMC should contact the 
these offices and request copies of 
complete clinical records, surgical 
records, and x-ray records of the 
veteran's treatment for 1998 and any 
period prior to 1998.  All attempts to 
secure this evidence must be documented 
in the claims folder by the AMC.  If, 
after making reasonable efforts to obtain 
named records, the AMC is unable to 
secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for an 
appropriate VA examination to determine 
the nature, etiology, and severity of his 
left knee disability.  Specifically, the 
examiner should determine whether it is 
at least as likely as not that the 
veteran's current left knee disability is 
related to his in-service injury in 1969.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  The examination 
report should be typed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




